            Case 6:20-cv-00070 Document 1 Filed 01/30/20 Page 1 of 19




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION



 JUSTSERVICE.NET LLC,
 an Illinois company,
                                                          Civil Action No.: 6:20-cv-00070
                Plaintiff,
 v.
                                                           JURY TRIAL DEMANDED
 DROPBOX, INC.,
 a Delaware corporation,

                Defendant.


                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Justservice.net LLC ("Justservice"), by its undersigned attorneys, alleges claims

of patent infringement against Defendant Dropbox, Inc. ("Dropbox"), with knowledge of its own

acts and on information and belief as to other matters, as follows:

                                             PARTIES

       1.      Justservice is an Illinois limited liability company with its headquarters and

principal place of business at 2940 N Clark Street, Chicago, Illinois 60657.

       2.      Dropbox is a Delaware corporation with headquarters in San Francisco, California

and a second corporate campus in Austin, Texas.

       3.      Dropbox may be served through its registered agent, Corporation Service

Company, at 251 Little Falls Drive, Wilmington, Delaware 19808.

       4.      Dropbox offers virtual data storage systems and synchronization systems in this

district, throughout Texas, and worldwide.
             Case 6:20-cv-00070 Document 1 Filed 01/30/20 Page 2 of 19




                                  JURISDICTION AND VENUE

        5.      This is an action for patent infringement under the patent laws of the United States,

namely, 35 U.S.C. §§ 271, 281, and 284, among others. This Court has subject-matter jurisdiction

pursuant to 28 U.S.C. §§ 1331 and 1338(a).

        6.      This Court has personal jurisdiction over Dropbox because: (1) it has a corporate

office in Texas; and (2) Dropbox, directly, by its own actions, and jointly, in combination with

actions of customers under its control and direction, has committed acts of infringement in this

district at least by making and using infringing systems and using, selling, and offering for sale

infringing services.

        7.      Venue in this judicial district is proper pursuant to 28 U.S.C. §§ 1391(b) and (c),

and 1400(b) because Dropbox has an established place of business in this state, located at 501

Congress Avenue, Austin, Texas 78701, and has committed acts of patent infringement in this

District. Dropbox's acts of infringement in this District include, but are not limited to, making,

operating, and using virtual data storage systems and providing virtual data storage services to

others via www.dropbox.com.

                 FACTUAL ALLEGATIONS AND UNDERLYING CLAIMS

                                         Justservice's Patents

        8.      Mr. Thomas Fiducci is the founder of Justservice and the inventor of a variety of

computer systems and electromechanical devices. In 2003, Mr. Fiducci recognized a need for

cloud computing and file storage. He recognized the challenge that is often faced when a computer,

tablet, or phone fails, or is lost or stolen, and files are lost. It was at that time that he conceived of

the idea to create a browser-based virtual data storage and transfer system called Vdata.

        9.      By late April 2004, Vdata was a fully functioning cloud-based system – a virtual

storage system that backs-up, stores, and transfers files and one that allows users to access files

                                                    2
             Case 6:20-cv-00070 Document 1 Filed 01/30/20 Page 3 of 19




remotely, across multiple devices, and share files with multiple users. Vdata successfully removed

the vulnerability of software and hardware failure by eliminating the need for personal data

storage.

       10.      Within the first year of Vdata's launch, hundreds of Justservice customers were

using the Vdata system for storing and accessing data. By 2007, the Vdata system had generated

hundreds of thousands of dollars in revenue from Justservice's customers. However, it was not

long after Dropbox entered the market in 2007 and offered systems and services that copied the

inventive concepts of Vdata that use of the Vdata system fell out of favor. Today, Justservice has

only one paying customer using the Vdata system.

                                      The Asserted Patents

       11.      On February 28, 2012, the United States Patent and Trademark Office ("USPTO")

issued U.S. Patent No. 8,126,990 ("the '990 Patent"), entitled "Data Backup and Transfer System,

Method and Computer Program Product." Mr. Fiducci assigned the '990 Patent to Justservice, and

that Assignment is recorded at Reel/Frame No. 028803/0357 of the USPTO Assignment Database.

A copy of the '990 Patent is attached hereto as Exhibit 1 and incorporated herein, in its entirety,

by reference.

       12.      The '990 Patent discloses a virtual data storage system and method for backing up,

storing, and transferring computer data. For example, Claim 12 of the '990 Patent covers a method

for a virtual data storage system to upload and download data between a virtual data storage

account and a user's computer. A user can access the virtual data storage account via a website and

the account user can access his or her personal virtual data storage account using an account user

identification. Further, the virtual data storage system provides access across multiple devices by

verifying the account user with their personal account identification.




                                                 3
             Case 6:20-cv-00070 Document 1 Filed 01/30/20 Page 4 of 19




       13.     On June 5, 2012, the USPTO issued U.S. Patent No. 8,195,776 ("the '776 Patent")

entitled "Data Backup, Storage, Transfer and Retrieval System, Method and Computer Program

Product." Mr. Fiducci assigned the '776 Patent to Justservice, and that Assignment is recorded at

Reel/Frame No. 028803/0357. A copy of the '776 Patent is attached hereto as Exhibit 2 and

incorporated herein, in its entirety, by reference.

       14.     The '776 Patent discloses a data storage system and a means for the data storage

system to back up, store, and transfer computer data and authorize subusers access to the data. For

example, Claim 1 of the '776 Patent covers a means for the virtual data storage system to verify

each account user and after verification, display data files unique to the account user. The data

storage system transfers files to and from the user's personal computer. In addition, the virtual data

storage system provides a means for the account user to authorize subusers and set permissions for

the subusers. The data storage system instructs a user computer to no longer recognize the data

storage system when the user logs off of the data storage system.

       15.     On March 5, 2013, the USPTO issued U.S. Patent No. 8,392,542 ("the '542 Patent)

entitled "Data Backup, Storage, Transfer and Retrieval System, Method and Computer Program

Product." Mr. Fiducci assigned the '542 Patent to Justservice, and that Assignment is recorded at

Reel/Frame No. 028803/0357. A copy of the '542 Patent is attached hereto as Exhibit 3 and

incorporated herein, in its entirety, by reference.

       16.     The '542 Patent discloses a virtual data storage system capable of managing

multiple user accounts. For example, Claim 1 of the '542 Patent covers a system that verifies

account user access and once verified, transfers files between the virtual data storage system and

the account user's computer. The virtual data storage system further manages multiple user

accounts whereby there is a primary account holder and subaccounts associated with the primary




                                                  4
              Case 6:20-cv-00070 Document 1 Filed 01/30/20 Page 5 of 19




account. Among other things, authorized subaccount users have file right access to subaccount

files and shared account files.

        17.     On August 1, 2017, the USPTO issued U.S. Patent No. 9,722,993 ("the '993

Patent"), entitled "Data Backup and Transfer System, Method and Computer Program Product."

Mr. Fiducci assigned the '993 Patent to Justservice, and that Assignment is recorded at Reel/Frame

No. 028803/0357 of the USPTO Assignment Database. A copy of the '993 Patent is attached hereto

as Exhibit 4 and incorporated herein, in its entirety, by reference.

        18.     The '993 Patent discloses a virtual data storage system capable of managing

multiple accounts and backing up, storing, and transferring computer data. For example, Claim 16

of the '993 Patent covers a virtual data storage system that can be displayed in a browser window

and that upon verifying user access information, connects over a network to the user's computer.

The virtual data storage system displays information related to the stored files and it displays, in

icon view, various functions that the system is capable of performing. The virtual data storage

system is also capable of uploading and downloading user selected files to and from the user's

personal computer. In addition, the virtual data storage system can manage multiple user accounts

and enables the account users to share files with each other, whereby there is a primary account

holder and multiple subaccounts and the primary account holder has the option to set the

subaccounts' file rights, such as the right to access certain file types.

        19.     On August 20, 2019, the USPTO issued U.S. Patent No. 10,387,270 ("the '270

Patent"), entitled "Data Backup, Storage, Transfer and Retrieval System, Method and Computer

Program Support." Mr. Fiducci assigned the '270 Patent to Justservice, and that Assignment is

recorded at Reel/Frame No. 038655/0430 of the USPTO Assignment Database. A copy of the '270

Patent is attached hereto as Exhibit 5 and incorporated herein, in its entirety, by reference.




                                                   5
             Case 6:20-cv-00070 Document 1 Filed 01/30/20 Page 6 of 19




       20.     The '270 Patent discloses a virtual data storage system capable of managing

multiple accounts and backing up, storing, and transferring computer data. For example, Claim 1

of the '270 Patent covers a virtual data storage system with a processor coupled to a memory that

transfers and stores information relating to one or more files. The virtual data storage system is

capable of verifying user access to a particular user account and managing several subaccounts.

The virtual storage system allows for association of a primary account with multiple subaccounts

and further has functions that allow the primary account to set the subaccounts' file right

permissions, such as the right to view or delete a file or add files.

       21.     On November 12, 2019, the USPTO issued U.S. Patent No. 10,476,868 ("the '868

Patent") entitled "Data Backup and Transfer System, Method and Computer Program Product."

Mr. Fiducci assigned the '868 Patent to Justservice, and that Assignment is recorded at Reel/Frame

No. 046361/0410 of the USPTO Assignment Database. A copy of the '868 Patent is attached hereto

as Exhibit 6 and incorporated herein, in its entirety, by reference.

       22.     The '868 Patent, discloses a virtual data storage system capable of backing up,

storing, and transferring computer data. For example, Claim 1 of the '868 Patent covers a virtual

data storage system connected to a communications network that is capable of maintaining a user's

virtual data storage account. The virtual data storage system verifies the user access information

over the communications network and after verifying the user access information, the virtual data

storage system connects to the user's personal device. Further, upon verifying the user access

information, the virtual data storage systems shows information relating to files stored on the

account, and various functions the virtual data storage system is capable of performing. The virtual

data storage system further allows the users to upload files from the user's computer, phone, or

tablet device to the user's virtual data storage account.




                                                   6
             Case 6:20-cv-00070 Document 1 Filed 01/30/20 Page 7 of 19




                                       Dropbox's Products

       23.     Upon information and belief, in 2007, Dropbox began making and using a browser-

based file storage and transfer system, and offering for sale and selling file storage and transfer

services. Such systems evolved to include Dropbox packages provided for individuals ("Dropbox

for Individuals") and businesses ("Dropbox Business") (collectively, the "Accused Systems").

       24.     The Accused Systems, like Justservice's Vdata, provide a means to store and

transfer files across multiple devices using a virtual server. The Accused Systems have all the

elements of at least Claim 12 of the '990 Patent and Claim 1 of the '868 Patent. All the elements

of at least Claim 1 of the '776 Patent, Claim 1 of the '542 Patent, Claim 16 of the '993 Patent, and

Claim 1 of the '270 Patent are present in at least Dropbox Business.

       25.     With regard to Claim 12 of the '990 Patent, the Accused Systems are capable of

uploading data that a user of the Accused Systems has selected from the user's personal computer

and, likewise, the Accused Systems are capable of downloading data stored on the Accused

Systems' virtual data storage, that the user has selected, to the user's personal computer. The

Accused Systems require the user to enter the user's personal account user identification in order

to access the user's data stored on the Accused Systems' virtual data storage. Further, the Accused

Systems allow a user to access the virtual data storage via a system website, www.dropbox.com,

and across multiple devices by requiring the user to enter the user's personal account user

identification and verifying that information.

       26.     With regard to Claim 1 of the '776 Patent, Dropbox Business also provides a means

for its virtual data storage system to back up, store, and transfer computer data and authorize

subusers. Dropbox Business provides a means for its virtual data storage system to verify each

account user, by way of an authorized email address and password, and after verification, display

data files unique to the account user. Dropbox Business transfers files to and from the user's

                                                 7
               Case 6:20-cv-00070 Document 1 Filed 01/30/20 Page 8 of 19




personal computer and allows its account users to authorize subusers and set permissions for the

subusers. Further, when a Dropbox user logs off, Dropbox instructs the user's computer to no

longer recognize the Dropbox virtual data storage.

         27.    With regard to Claim 1 of the '542 Patent, Dropbox Business is also capable of

managing multiple user accounts. Dropbox Business verifies each account user before allowing

access to the user's personal Dropbox Business storage account and once verified, will transfer

files between the virtual data storage system and the account user's computer upon the user

requesting Dropbox to "Upload" or "Download" files. Dropbox Business further allows a primary

account holder to set up subaccounts and set file right access to subaccount files and shared account

files.

         28.    With regard to Claim 16 of the '993 Patent, Dropbox Business is also adapted to

display its virtual data storage in a browser window and connect over a network to the user's

computer upon verification of the user's identification.        Dropbox Business further displays

information related to the stored files and displays, in icon view, various functions that Dropbox

Business is capable of performing, such as upload, download, and share file functions. Dropbox

Business is capable of uploading and downloading user selected files to and from the user's

personal computer. Dropbox Business is also adapted to manage a plurality of user accounts

whereby there is a primary account user, such as an administrator, and a subaccount, such as a

team member, and the primary account user can set file right permissions for files shared with the

subaccounts, such as the right to view, edit, or share the files with other users.

         29.    With regard to Claim 1 of the '270 Patent, Dropbox Business also has a processor

coupled to a memory and can transfer and store information. Dropbox Business verifies user access

to a particular user account by requiring the user to enter login credentials such as the user's email

address and password. Dropbox Business allows the holder of a user account to manage several

                                                  8
             Case 6:20-cv-00070 Document 1 Filed 01/30/20 Page 9 of 19




subaccounts where the subaccounts are associated with a particular user account. For example,.

Dropbox Business allows an account user to set team administrators and team members for a

particular user account, i.e. subaccounts. Dropbox Business further allows an account user to set

file right permissions of the subaccounts such as the right to view or delete files.

       30.     With regard to Claim 1 of the '868 Patent, the Accused Systems are virtual data

storage systems that are capable of maintaining a user account. The Accused Systems require user

access information, i.e. the user's email address and their Dropbox password, to access the Accused

Systems' virtual data storage. Upon verifying the user's access information, the Accused Systems

display information relating to files stored on the user's account, such as the file type, and allows

users of the Accused Systems to upload or download files between the Accused Systems' virtual

data storage and the user's computer, mobile, or tablet device.

       31.     Dropbox maintains, operates, and uses the Accused Systems and provides

controlled authorization to its customers to access and use the Accused Systems via an internet

browser or by downloading and using an application (software) on a user device.

       32.     Specifically, as provided by Dropbox's Terms of Service, Dropbox controls

customer access and use by requiring customers who want to use the Accused Systems to give

Dropbox permission to host the customer's data and access the customer's computer, tablet, or

mobile device. Dropbox further requires its customers to give Dropbox permission to upload,

download, and share the customer's data when the customer asks Dropbox to do so.

       33.     Furthermore, Dropbox controls customer access by requiring customers wishing to

use the Accused Systems to create a personal account identification. Dropbox directs customers to

enter their name, email address, and a password to create a personal account identification and

subsequently access and use the Accused Systems.




                                                  9
              Case 6:20-cv-00070 Document 1 Filed 01/30/20 Page 10 of 19




       34.      Dropbox further directs and controls the customer's use of the Accused Systems by

requiring customers to use the Accused Systems in the manner designed by Dropbox. Instructions

for   using    the   Accused   Systems      pursuant   to   Dropbox's   methods    are   found    at

<https://help.dropbox.com/>. For example, Customers wishing to store their data on the Accused

Systems must select the upload system function on the Accused Systems and subsequently select

files from the user's computer, tablet, or mobile device to upload the files to the Accused Systems,

as discussed at <https://help.dropbox.com/files-folders/share/add-files>. Likewise, customers

wishing to download files must select the files and the download system function on the Accused

Systems. Customers cannot use the Accused System in any way that is not provided by Dropbox.

       35.      With regard to Dropbox Business, Dropbox directs how customers set up

subaccounts and how customers set permissions for the accounts.                     For example,

<https://help.dropbox.com/learn/business-guide-get-started-admin> directs how customers can

use Dropbox Business and <https://help.dropbox.com/teams-admins/admin/manage-team-

sharing> directs how customers using Dropbox Business can set subaccount permissions.

       36.      Therefore, Dropbox is solely responsible for infringement of the Asserted Patents

by providing the infrastructure and operating systems for the Accused Systems and directing and

controlling how its customers use the Accused Systems.

       37.      By operating the Accused Systems and offering and providing virtual data storage

to its customers, Dropbox has and is continuing to directly infringe the Asserted Patents and

actively directs others to jointly infringe the Asserted Patents throughout the United States,

including customers within this District.

       38.      Justservice has been and will continue to suffer damages as a result of Dropbox's

infringing acts.




                                                 10
             Case 6:20-cv-00070 Document 1 Filed 01/30/20 Page 11 of 19




                     COUNT I –    INFRINGEMENT OF THE '990 PATENT

       39.     Justservice realleges and incorporates herein paragraphs 1 through 38.

       40.     The '990 Patent includes 18 claims. Dropbox, without authorization or license from

Justservice, has been and is presently directly infringing one or more of these claims by making,

operating, and/or using systems, including without limitation, the Accused Systems.

       41.     Dropbox also controls and directs customers' use of the Accused Systems by,

among other reasons, requiring customers to utilize authorized accounts and secure identification

to access and use the Accused Systems to carry out functions that perform one or more of the claim

steps of one or more of the claims in the '990 Patent in manners set forth by Dropbox.

       42.     Dropbox directs and controls customers' use of the Accused Systems by providing

instructions to use and requiring customers use the Accused Systems in manners set forth by

Dropbox.

       43.     More specifically and without limitation, Dropbox has been and is infringing, either

directly or under the doctrine of equivalents, at least Claim 12 of the '990 Patent by (1) making

and using the Accused Systems, (2) selling and offering for sale infringing services, and/or (3)

directing and controlling customer access to, and use of, the Accused Systems in the United States.

       44.     Dropbox is thus liable for direct infringement of the '990 Patent pursuant to 35

U.S.C. § 271(a).

       45.     Dropbox's acts of infringement have occurred within this District and throughout

the United States.

       46.     As a result of Dropbox's infringing conduct, Justservice has suffered and will

continue to suffer damages. Dropbox is liable to Justservice in an amount that adequately

compensates it for Dropbox's infringement in an amount that is no less than a reasonable royalty,

together with interest and costs as fixed by this court under 25 U.S.C. § 284.

                                                11
             Case 6:20-cv-00070 Document 1 Filed 01/30/20 Page 12 of 19




       47.     As a result of Dropbox's infringing conduct, Justservice has suffered and will

continue to suffer irreparable harm. Justservice is entitled to an injunction under 35 U.S.C. § 283.

                   COUNT II – INFRINGEMENT OF THE '776 PATENT

       48.     Justservice realleges and incorporates herein paragraphs 1 through 47.

       49.     The '776 Patent includes 11 claims. Dropbox, without authorization or license from

Justservice, has been and is presently directly infringing one or more of these claims by making,

operating, and/or using systems, including without limitation, at least Dropbox Business.

       50.     Dropbox also directs and controls customers' use of Dropbox Business by, among

other things, requiring customers utilize authorized accounts and secure identification access and

use Dropbox Business to carry out functions that perform one or more of the claim steps of one or

more of the claims in the '776 Patent in manners set forth by Dropbox.

       51.     Dropbox directs and controls customers' use of Dropbox Business by providing

instructions to use and requiring customers use Dropbox Business in manners set forth by

Dropbox.

       52.     More specifically and without limitation, Dropbox has been and is directly

infringing, either literally or under the doctrine of equivalents, at least Claim 1 of the '776 Patent

by (1) making and using at least Dropbox Business, (2) selling and offering for sale infringing

services, and/or (3) directing and controlling customer access to, and use of, at least Dropbox

Business, in the United States.

       53.     Dropbox is thus liable for direct infringement of the '776 Patent pursuant to 35

U.S.C. § 271(a).

       54.     Dropbox's acts of infringement have occurred within this District and elsewhere

throughout the United States.




                                                 12
             Case 6:20-cv-00070 Document 1 Filed 01/30/20 Page 13 of 19




       55.     As a result of Dropbox's infringing conduct, Justservice has suffered and will

continue to suffer damages. Dropbox is liable to Justservice in an amount that adequately

compensates it for Dropbox's infringement in an amount that is no less than a reasonable royalty,

together with interest and costs as fixed by this court under 25 U.S.C. § 284.

       56.      As a result of Dropbox's infringing conduct, Justservice has suffered and will

continue to suffer irreparable harm. Justservice is entitled to an injunction under 35 U.S.C. § 283.

                   COUNT III – INFRINGEMENT OF THE '542 PATENT

       57.     Justservice realleges and incorporates herein paragraphs 1 through 56.

       58.     The '542 Patent includes 16 claims. Dropbox, without authorization or license from

Justservice, has been and is presently directly infringing one or more of these claims by making,

operating, and/or using systems, including without limitation, at least Dropbox Business.

       59.     Dropbox also directs and controls customers' use of Dropbox Business by, among

other things, requiring customers utilize authorized accounts and secure identification access and

use Dropbox Business to carry out functions that perform one or more of the claim steps of one or

more of the claims in the '542 Patent in manners set forth by Dropbox.

       60.     Dropbox directs and controls customers' use of Dropbox Business by providing

instructions to use and requiring customers use Dropbox Business in manners set forth by

Dropbox.

       61.     More specifically and without limitation, Dropbox has been and is directly

infringing, either literally or under the doctrine of equivalents, at least Claim 1 of the '542 Patent

by (1) making and using at least Dropbox Business, (2) selling and offering for sale infringing

services, and/or (3) directing and controlling customer access to, and use of, at least Dropbox

Business, in the United States.




                                                 13
             Case 6:20-cv-00070 Document 1 Filed 01/30/20 Page 14 of 19




       62.     Dropbox is thus liable for direct infringement of the '868 Patent pursuant to 35

U.S.C. § 271(a).

       63.     Dropbox's acts of infringement have occurred within this District and elsewhere

throughout the United States.

       64.     As a result of Dropbox's infringing conduct, Justservice has suffered and will

continue to suffer damages. Dropbox is liable to Justservice in an amount that adequately

compensates it for Dropbox's infringement in an amount that is no less than a reasonable royalty,

together with interest and costs as fixed by this court under 25 U.S.C. § 284.

       65.      As a result of Dropbox's infringing conduct, Justservice has suffered and will

continue to suffer irreparable harm. Justservice is entitled to an injunction under 35 U.S.C. § 283.

                   COUNT IV – INFRINGEMENT OF THE '993 PATENT

       66.     Justservice realleges and incorporates herein paragraphs 1 through 65.

       67.     The '993 Patent includes 16 claims. Dropbox, without authorization or license from

Justservice, has been and is presently directly infringing one or more of these claims by making,

operating, and/or using systems, including without limitation, at least Dropbox Business.

       68.     Dropbox also controls and directs customers' use of Dropbox Business by, among

other things, requiring customers to utilize authorized accounts and secure identification to access

and use Dropbox Business to carry out various functions that perform one or more of the claim

steps of one or more of the claims in the '993 Patent in manners set forth by Dropbox.

       69.     Dropbox directs and controls customers' use of Dropbox Business by providing

instructions to use, and requiring customers use, Dropbox Business in manners set forth by

Dropbox.

       70.     More specifically and without limitation, Dropbox has been and is directly

infringing, either literally or under the doctrine of equivalents, at least Claim 16 of the '993 Patent

                                                  14
             Case 6:20-cv-00070 Document 1 Filed 01/30/20 Page 15 of 19




by (1) making and using at least Dropbox Business, (2) selling and offering for sale infringing

services, and/or (3) directing and controlling customer access to, and use of, at least Dropbox

Business, in the United States.

       71.     Dropbox is thus liable for direct infringement of the '993 Patent pursuant to 35

U.S.C. § 271(a).

       72.     Dropbox's acts of infringement have occurred within this District and elsewhere

throughout the United States.

       73.     As a result of Dropbox's infringing conduct, Justservice has suffered and will

continue to suffer damages. Dropbox is liable to Justservice in an amount that adequately

compensates it for Dropbox's infringement in an amount that is no less than a reasonable royalty,

together with interest and costs as fixed by this court under 25 U.S.C. § 284.

       74.     As a result of Dropbox's infringing conduct, Justservice has suffered and will

continue to suffer irreparable harm. Justservice is entitled to an injunction under 35 U.S.C. § 283.

                   COUNT V – INFRINGEMENT OF THE '270 PATENT

       75.     Justservice realleges and incorporates herein paragraphs 1 through 74.

       76.     The '270 Patent includes 15 claims. Dropbox, without authorization or license from

Justservice, has been and is presently directly infringing one or more of these claims by making,

operating, and/or using systems, including without limitation, at least Dropbox Business.

       77.     Dropbox also directs and controls customers' use of Dropbox Business by, among

other things, requiring customers to utilize authorized accounts and secure identification to access

and use Dropbox Business to carry out functions that perform one or more of the claim steps of

one or more of the claims in the '270 Patent in manners set forth by Dropbox.




                                                15
             Case 6:20-cv-00070 Document 1 Filed 01/30/20 Page 16 of 19




       78.     Dropbox directs and controls customers' use of Dropbox Business by providing

instructions to use, and requiring customers use, the Dropbox Business in manners set forth by

Dropbox.

       79.     More specifically and without limitation, Dropbox has been and is directly

infringing, either literally or under the doctrine of equivalents, at least Claim 1 of the '270 Patent

by (1) making and using at least Dropbox Business, (2) selling and offering for sale infringing

services, and/or (3) directing and controlling customer access to, and use of, at least Dropbox

Business, in the United States.

       80.     Dropbox is thus liable for direct infringement of the '270 Patent pursuant to 35

U.S.C. § 271(a).

       81.     Dropbox's acts of infringement have occurred within this District and elsewhere

throughout the United States.

       82.     As a result of Dropbox's infringing conduct, Justservice has suffered and will

continue to suffer damages. Dropbox is liable to Justservice in an amount that adequately

compensates it for Dropbox's infringement in an amount that is no less than a reasonable royalty,

together with interest and costs as fixed by this court under 25 U.S.C. § 284.

       83.     As a result of Dropbox's infringing conduct, Justservice has suffered and will

continue to suffer irreparable harm. Justservice is entitled to an injunction under 35 U.S.C. § 283.

                   COUNT VI – INFRINGEMENT OF THE '868 PATENT

       84.     Justservice realleges and incorporates herein paragraphs 1 through 83.

       85.     The '868 Patent includes 20 claims. Dropbox, without authorization or license from

Justservice, has been and is presently directly infringing one or more of these claims by making,

operating, and/or using systems, including without limitation, the Accused Systems.




                                                 16
             Case 6:20-cv-00070 Document 1 Filed 01/30/20 Page 17 of 19




       86.       Dropbox also directs and controls customers' use of the Accused Systems by,

among other things, requiring customers utilize authorized accounts and secure identification

access and use the Accused Systems to carry out functions that perform one or more of the claim

steps of one or more of the claims in the '868 Patent in manners set forth by Dropbox.

       87.       Dropbox directs and controls customers' use of the Accused Systems by providing

instructions to use, and requiring customers use, the Accused Systems in manners set forth by

Dropbox.

       88.       More specifically and without limitation, Dropbox has been and is directly

infringing, either literally or under the doctrine of equivalents, at least Claim 1 of the '868 Patent

by (1) making and using the Accused Systems, (2) selling and offering for sale infringing services,

and/or (3) directing and controlling customer access to, and use of, the Accused Systems, in the

United States.

       89.       Dropbox is thus liable for direct infringement of the '868 Patent pursuant to 35

U.S.C. § 271(a).

       90.       Dropbox's acts of infringement have occurred within this District and elsewhere

throughout the United States.

       91.       As a result of Dropbox's infringing conduct, Justservice has suffered and will

continue to suffer damages. Dropbox is liable to Justservice in an amount that adequately

compensates it for Dropbox's infringement in an amount that is no less than a reasonable royalty,

together with interest and costs as fixed by this court under 25 U.S.C. § 284.

       92.       As a result of Dropbox's infringing conduct, Justservice has suffered and will

continue to suffer irreparable harm. Justservice is entitled to an injunction under 35 U.S.C. § 283.




                                                 17
            Case 6:20-cv-00070 Document 1 Filed 01/30/20 Page 18 of 19




                                    REQUEST FOR RELIEF

       WHEREFORE, Justservice respectfully requests that this Court enter judgment as follows:

       A.      Declaring Dropbox has directly infringed literally and/or under the doctrine of

equivalents one or more claims of the '990, '776, '542, '993, '270, and '868 Patents;

       B.      Declaring that the Asserted Patent are valid and enforceable;

       C.      Ordering that Dropbox, its officers, directors, agents, servants, employees, privies,

representatives, attorneys, parent and subsidiary corporations or other related entities, successors,

assigns, licensees, retail distributors, and all persons in active concert or participation with any of

them, be preliminarily and permanently enjoined from further acts of infringement of the

Asserted Patents;

       D.      Awarding damages in an amount to be proven at trial, but in no event less than a

reasonable royalty, for Dropbox's infringement;

       E.      Awarding reasonable attorneys' fees against Dropbox to Justservice as provided by

25 U.S.C. § 285 or other relevant law or provision;

       F.      Awarding expenses, costs, and disbursements in this action against Dropbox,

including prejudgment and post-judgment interest;

       G.      Awarding such other and further relief as this Court deems just and proper.




                                                  18
             Case 6:20-cv-00070 Document 1 Filed 01/30/20 Page 19 of 19




                                   DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Justservice hereby demands a

trial by jury in this action of all claims so triable.

Dated: January 30, 2020                                  Respectfully submitted,


                                                         By:
                                                                Michael C. Smith (SBN 18650410)
                                                                Siebman, Forrest, Burg & Smith LLP
                                                                113 East Austin Street
                                                                Marshall, TX 75670
                                                                michaelsmith@siebman.com
                                                                Telephone: 903-938-8900

                                                         Attorney for Plaintiff Justservice.net LLC




                                                    19
